DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Claims 21-24, 28, 30, 32-35, and 41-42 remain pending and under prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21-23, 28, 30, 32-34, and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuo et al (US Pub No. 20040059242) in view of Cory et al (US Pub No. 20060085049) and Singer et al (US Pub No. 20040092841).

In regard to Claim 21, Masuo et al disclose an apparatus configured to perform impedance measurements on a subject, the apparatus including: 
a measuring device 2 configured to perform impedance measurements, the measuring device comprising:
a signal generator 203 coupled to respective electrodes 10 in use, the signal generator configured to apply an alternating current signal to the subject, best seen in Figure 2 (0035, 0049, 0251); and
a voltage sensor, i.e. measuring electrodes 11, coupled to respective electrodes in use, the sensor configured to sense voltage signals across the subject, the measuring device configured to digitize, i.e. with A/D converter 209, and sample the voltage and current signals across the subject to allow the voltage and current signals to be used to determine impedance values (0036, 0049, 0251);
a processing system 1, best seen in Figure 2 (0253), connected to the measuring device through a USB cable (0252), and configured to:
retrieve a selected one of a plurality of impedance profiles, i.e. for each body part (0264, 0274, 0278) from a memory (0252), the plurality of impedance profiles representing different impedance measurement types having different impedance analysis, best seen in Figure 8-9 (it is noted that the profiles of Masuo et al are necessarily stored in the memory to enable the display to provide the corresponding electrode locations of s87-s89, best seen in Figure 8);
receive data representing the measured impedance values (0041-0042); 
perform an analysis of the measured impedance values, i.e. determine body composition or health condition, best seen in Figure 7 (0055, 0281); and 
generate a representation of results of the analysis, wherein the steps of performing the analysis and generating the representation are performed in accordance with the one or more impedance measurement types in the retrieved impedance profile, i.e. by using each body part, best seen in Figure 7 (s52).
However, Masuo et al disclose the invention above but do not expressly disclose the processing system connected to the measuring device via a wireless connection.  Masuo et al do disclose a USB cable to connect the two (0252).  
Cory et al teach that it is well known in the art to provide an analogous impedance measuring device wherein the signal generator 21 and electrodes 27, which are part of measuring device 211 are wirelessly 212 connected to processing system 210 with processor 20 as an effective means of doing so, best seen in Figure 29 (0137, 0178, 0179, 0180, 0183, 0184).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the wired connection of Masuo et al with the wireless one of Cory et al to couple the measuring device to the processing system as an equally as effective manner of doing so that provides certain benefits e.g. being wire free.

However, Masuo et al as modified do not expressly disclose the plurality of impedance profiles used to analyze the impedance values to determine at least one of: one or more parameters relating to dialysis; one or more parameters relating to cardiac function; the presence, absence or degree of oedema; the presence, absence or degree of pulmonary oedema; and the presence, absence, or degree of lymphedema.
Singer et al teach that it is well-known in the art to provide an analogous impedance measurement device comprising electrodes placed on the body for a plurality of impedance profiles, electrode schemes, to determine 1) at least one or more parameters relating to cardiac function, i.e. cardiac failure, from whole body impedance 1, and 2) the presence, absence, or degree of oedema or pulmonary oedema, from the regional 2 measurements of impedance, such as when the electrodes are placed on the chest, best seen in Figure 1 (0011, 0019, 0026, 0042, 0047, 0048, 0052, 0053, 0054, 0055).  Each of the impedance profiles has a different impedance analysis, because of the areas in which the impedance are collected.  Singer et al thus teach that it is advantageous to provide said plurality of impedance profiles to determine the various parameters above to effectively diagnose and treat the patient (abst).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Masuo et al as modified by Cory et al such that the plurality of impedance profiles used to analyze the impedance values determine the plurality of parameters above as taught by Singer et al, to determine the various parameters to effectively diagnose and treat the patient in addition to determining body composition (abst Masuo et al).
 
Masuo et al disclose:
22.    The apparatus of claim 21, wherein the processing system is further configured to: determine a processing operation (s46-s50) based on the impedance measurement type, best seen in Figure 7; and process the measured impedance values in accordance with the determined processing operation (s51), best seen in Figure 7.
23.    The apparatus of claim 21, wherein the processing system is further configured to: select a representation type based on the impedance measurement type (s86-s89), best seen in Figure 8 and 16A-B; and generate the representation in accordance with the selected representation type, best seen in Figure 7 (s52 – shows final result after placing electrodes and measuring impedances).
28.    The apparatus of claim 21, wherein the processing system is coupled to a measuring device 2 in Figure 2 and the processing system is further configured to:
cause the measuring device to perform impedance measurements (0249-0250); and analyze impedance values transferred from the measuring device (0253).
30.    The apparatus of claim 28, wherein: the processing system is further configured to:
generate instructions (0260); and transfer the instructions to the measuring device 2, best seen in Figure 2 (0260); and the measuring device is responsive to the instructions to cause the impedance measurements to be performed (0260).
32.    The apparatus of claim 21, wherein the processing system is further configured to: 
determine at least one subject parameter relating to the subject (0269); and
at least one of:
determine the impedance measurement type, i.e. which body part such as left or right arm or leg, in accordance with the determined at least one subject parameter, s82-s89, best seen in Figure 8; and
process at least one measured impedance value in accordance with the determined at least one subject parameter, which occurs after determining of the subject parameter (0274, 0278).
33.    The apparatus of claim 32, wherein the subject parameter is at least one of: an indication of a presence, absence or degree of a condition;
an indication of an intervention;
an indication of a body segment at risk of a condition;
age; height; weight; and sex (0269).
34.    The apparatus of claim 32, wherein the processing system is further configured to:  
determine a unique identifier indicative of an identity of the subject (0263); and
determine the at least one subject parameter from a remote database using the unique identifier (0296).
41: the voltage sensor includes a buffer circuit configured to filter (205) and amplify (207) voltages at the electrodes, best seen in Figure 2 (0251).
42. the retrieved impedance profile defines at least one of:
one or more of impedance measurement types; one or more measurement procedures; and one or more measurement sequences, i.e. which body part such as left or right arm or leg, s82-s89, best seen in Figure 8, which constitutes a measurement type, procedure, and sequence (0264, 0274). 

Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuo et al in view of Cory et al and Singer et al as applied to claim 21 above, and further in view of Kwok et al (US Pub No. 7630763).
Masuo et al in combination with Cory et al and Singer et al disclose the invention above but do not expressly disclose the processing system is further configured to: display an indication of available impedance measurement types, the available impedance measurement types being retrieved from memory and based on predetermined profiles that provide instructions to allow the measuring device to perform required impedance measurements; and determine the impedance measurement type depending on whether the reference value is available.  
Kwok et al teach that it is well known in the art to provide an analogous impedance measuring device comprising communicating to the user an indication of available impedance measurement types, the available impedance measurement types being retrieved from memory and based on predetermined profiles that provide instructions to allow the measuring device to perform required impedance measurements, i.e. the specific electrode configurations for said available impedance measurement types, best seen in Figure 4, 6, and 7 (Col.6: 19-Col.7: 18; Col.8: 9-67).  Kwok et al also teach that determining the impedance measurement type depends on whether a reference value, i.e. Z signal figure of merit matching certain criteria, is available, best seen in Figure 4, 6, and 7 (Col.6: 19-Col.17: 18; Col.8: 9-67).  Kwok et al teach that calculating said reference value allows the available impedance measurement types to be selected from memory, which are based on predetermined profiles that provide instructions to allow the measuring device to perform required impedance measurements, to effectively enable the user to select the proper impedance measurement for the desired result.  
Further, is noted that Masuo et al already disclose the user/operator uses input commands to select analogous impedance measurement types, i.e. after impedance of one body part is measured, another body part impedance measurement type is determined based on the next selected body party to be measured (0068, 0161, 0261) as well as displaying said impedance measurement types, best seen in Figure 16A-B, as an effective manner of selecting the impedance measurement type and communicating said types.
Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify Masuo et al as modified by Cory et al and Singer et al such that there is an indication of available impedance measurement types, the available impedance measurement types being retrieved from memory and based on predetermined profiles that provide instructions to allow the measuring device to perform required impedance measurements, as taught by Kwok et al, to effectively enable the proper impedance measurement type to be selected as desired, wherein it would be obvious to have the impedance measurement type selected in accordance with input commands, as taught by Masuo et al, to effectively enable the user control over the selection, wherein it would also be obvious to display an indication of said available impedance measurement types, as taught by Masuo et al, to effectively communicate said availability to said user prior to the selection.  
Further, it would have been obvious to one of ordinary skill in the art to modify Masuo et al as modified by Cory et al and Singer et al such that the processing system is further configured to: determine where a reference value is available; and determine the impedance measurement type depending on whether the reference value is available, as taught by Kwok et al, to effectively provide a way for the user to objectively select the proper impedance measurement type, i.e. from the reference value, as desired for its use.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that Singer et al does not teach the plurality of impedance profiles having “different impedance analysis” because Singer et al only discloses one impedance measurement protocol, i.e. based on measured resistance/reactance, without making changes to how the resistance/reactance is measured between the distinct impedance profiles.  
However, it is noted that the claims do not require any details or specific differences in how the plurality of impedance profiles must have “different impedance analysis,” and in particular, different analysis that are different than the disclosure of Singer et al.  For example, paragraphs 0481 (from Publication) cites that impedance values are used to determine cardiac function as well as pulmonary oedema.  Paragraph 0334 (Publication) states that a Wessel plot may be used to determine parameters related to cardiac function as well as lymphoedema.  Thus, the disclosure appears to say that overlap in impedance analysis exists between the impedance profiles.  The impedance profile referring to “dialysis” does not have any specific calculations/measurements disclosed, as the term “dialysis” has only been mentioned once in the specification (0294 of Publication).  The specification further discloses that the difference in measurement between lymphoedema and cardiac function is the location of the placement of the electrodes, i.e. on the limbs versus the thoracic/neck region, respectively (0288 of Publication).  This is very similar to the disclosure of Singer et al.  Thus, it is submitted that Singer et al discloses a plurality of impedance profiles representing different impedance measurement types having different impedance analysis, which would then be determined and then carried out by the processing system when combined with Masuo et al, as broadly as has been claimed, and also commensurate with applicant’s own disclosure.  The differences in the placement of the electrodes of Singer et al (whole body vs on the chest) result in a different impedance analysis, as recited.  It is also noted that claim 21 only requires “at least one of” the impedance profiles listed, not all.  Thus, the rejection is maintained.
The previous 112 rejection is withdrawn in light of applicant’s deletion of said limitations in question.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



                                                                                                                                                                                                    /DEVIN B HENSON/Primary Examiner, Art Unit 3791